Exhibit 10.1

 

EXECUTION VERSION

 

2,500,000 Shares

 

SANCHEZ ENERGY CORPORATION

 

4.875% CUMULATIVE PERPETUAL CONVERTIBLE PREFERRED STOCK,
SERIES A, PAR VALUE $0.01 PER SHARE

 

PURCHASE AGREEMENT

 

September 12, 2012

 

--------------------------------------------------------------------------------


 

September 12, 2012

 

RBC Capital Markets, LLC

Three World Financial Center
200 Vesey Street
New York, New York 10281

 

Ladies and Gentlemen:

 

Sanchez Energy Corporation, a Delaware corporation (the “Company”), proposes to
issue and sell to the several purchasers named in Schedule I hereto (the
“Initial Purchasers”) 2,500,000 shares of its 4.875% Cumulative Perpetual
Convertible Preferred Stock, Series A, par value $0.01 per share (the “Firm
Securities”). The Company also proposes to issue and sell to the Initial
Purchasers not more than an additional 500,000 shares of its 4.875% Cumulative
Perpetual Convertible Preferred Stock, Series A, par value $0.01 per share (the
“Additional Securities”) if and to the extent that you shall have determined to
exercise, on behalf of the Initial Purchasers, the right to purchase such
Additional Securities granted to the Initial Purchasers in Section 2 hereof. The
Firm Securities and the Additional Securities are hereinafter collectively
referred to as the “Securities.” The Securities will be convertible into shares
of common stock, par value $0.01 per share, of the Company (the “Underlying
Securities”).

 

The Securities and the Underlying Securities will be offered without being
registered under the Securities Act of 1933, as amended (the “Securities Act”),
to qualified institutional buyers in compliance with the exemption from
registration provided by Rule 144A under the Securities Act.

 

In connection with the sale of the Securities, the Company has prepared a
preliminary offering memorandum (the “Preliminary Memorandum”) and will prepare
a final offering memorandum (the “Final Memorandum”) including or incorporating
by reference a description of the terms of the Securities and the Underlying
Securities, the terms of the offering and a description of the Company.  For
purposes of this Agreement, “Additional Written Offering Communication” means
any written communication (as defined in Rule 405 under the Securities Act) that
constitutes an offer to sell or a solicitation of an offer to buy the Securities
other than the Preliminary Memorandum or the Final Memorandum, and “Time of Sale
Memorandum” means the Preliminary Memorandum together with the Additional
Written Offering Communications, if any, each identified in Schedule II hereto. 
As used herein, the terms Preliminary Memorandum, Time of Sale Memorandum and
Final Memorandum shall include the documents, if any, incorporated by reference
therein on the date hereof.  The terms “supplement”, “amendment” and “amend” as
used herein with respect to the Preliminary Memorandum, the Time of Sale
Memorandum, the Final Memorandum or any Additional Written Offering
Communication shall include all documents subsequently filed by the Company with
the Securities and Exchange Commission (the

 

--------------------------------------------------------------------------------


 

“Commission”) pursuant to the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), that are deemed to be incorporated by reference therein.

 

1.                Representations and Warranties.  The Company represents and
warrants to, and agrees with, you that:

 

(a)                                  (i) Each document, if any, filed or to be
filed pursuant to the Exchange Act and incorporated by reference in the
Preliminary Memorandum, the Time of Sale Memorandum or the Final Memorandum
complied or will comply when so filed in all material respects with the Exchange
Act and the applicable rules and regulations of the Commission thereunder,
(ii) the Time of Sale Memorandum does not, and at the time of each sale of the
Securities in connection with the offering when the Final Memorandum is not yet
available to prospective purchasers and at the Closing Date (as defined in
Section 4), the Time of Sale Memorandum, as then amended or supplemented by the
Company, if applicable, will not, contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading and
(iii) the Preliminary Memorandum, as of its date, did not contain and the Final
Memorandum, as of its date, in the form used by the Initial Purchasers to
confirm sales, and on the Closing Date (as defined in Section 4), will not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, except that the representations and
warranties set forth in this paragraph do not apply to statements or omissions
in the Preliminary Memorandum, the Time of Sale Memorandum or the Final
Memorandum based upon information furnished to the Company in writing by such
Initial Purchaser through you expressly for use therein.

 

(b)                                 Except for the Additional Written Offering
Communications, if any, identified in Schedule II hereto, and electronic road
shows, if any, furnished to you before first use, the Company has not prepared,
used or referred to, and will not, without your prior consent, prepare, use or
refer to, any Additional Written Offering Communication.

 

(c)                                  The Company has been duly incorporated, is
validly existing as a corporation in good standing under the laws of the
jurisdiction of its incorporation, has the corporate power and authority to own
its property and to conduct its business as described in the Time of Sale
Memorandum and is duly qualified to transact business and is in good standing in
each jurisdiction in which the conduct of its business or its ownership or
leasing of property requires such qualification, except to the extent that the
failure to be so qualified or be in good standing would not have a material
adverse effect on the Company and its subsidiaries, taken as a whole.

 

(d)                                 Each subsidiary of the Company has been duly
incorporated, is validly existing as a limited liability company in good
standing under the laws of

 

2

--------------------------------------------------------------------------------


 

the jurisdiction of its formation, has the corporate or other entity power and
authority to own its property and to conduct its business as described in the
Time of Sale Memorandum and is duly qualified to transact business and is in
good standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not have
a material adverse effect on the Company and its subsidiaries, taken as a whole;
all of the issued equity interests of each subsidiary of the Company have been
duly and validly authorized and issued, are fully paid (to the extent required
by applicable law and each subsidiary’s organizational documents) and
non-assessable (except as non-assessability may be affected by Sections 18-607
and 18-804 of the Delaware Limited Liability Company Act) and are owned directly
by the Company, free and clear of all liens, encumbrances, equities or claims.

 

(e)                                  This Agreement has been duly authorized,
executed and delivered by the Company.

 

(f)                                    The authorized capital stock of the
Company conforms in all material respects as to legal matters to the description
thereof contained in each of the Time of Sale Memorandum and the Final
Memorandum.

 

(g)                                 The shares of common stock outstanding prior
to the issuance of the Securities have been duly authorized and are validly
issued, fully paid and non-assessable.

 

(h)                                 The Certificate of Designations creating the
Securities, the proposed form of which has been furnished to you, will have been
duly filed with the Secretary of State of Delaware and with all other offices
where such filing is required, on or before the Closing Date.

 

(i)                                     The Securities have been duly authorized
and, when issued and delivered to and paid for by the Initial Purchasers in
accordance with the terms of this Agreement, will be validly issued, fully paid
and non-assessable, and the issuance of such Securities will not be subject to
any preemptive or similar rights.

 

(j)                                     The maximum number of Underlying
Securities issuable upon conversion of the Securities (including the maximum
number that may be issued upon conversion of the Securities in connection with a
fundamental change (the “Maximum Number of Underlying Securities”)) as of the
Closing Date have been duly authorized and reserved and, when issued upon
conversion of the Securities in accordance with the terms of the Securities,
will be validly issued, fully paid and non-assessable, and the issuance of the
Underlying Securities will not be subject to any preemptive or similar rights.

 

(k)                                  The execution and delivery by the Company
of, and the performance by the Company of its obligations under, this Agreement
will not contravene any provision of (i) applicable law or (ii) the certificate
of

 

3

--------------------------------------------------------------------------------


 

incorporation or by-laws of the Company or (iii) any agreement or other
instrument binding upon the Company or any of its subsidiaries that is material
to the Company and its subsidiaries, taken as a whole, or any judgment, order or
decree of any governmental body, agency or court having jurisdiction over the
Company or any subsidiary, and no consent, approval, authorization or order of,
or qualification with, any governmental body or agency is required for the
performance by the Company of its obligations under this Agreement, except such
as may be required by the securities or Blue Sky laws of the various states in
connection with the offer and sale of the Securities, except where such
contravention in the case of clauses (i) and (iii) or the failure to obtain such
consents, approvals and authorizations individually or in the aggregate, would
not have a material adverse effect on the Company and its subsidiaries taken as
a whole, or on the power or ability of the Company to perform its obligations
under this Agreement or to consummate the transactions contemplated by the Time
of Sale Memorandum.

 

(l)                                     There has not occurred any material
adverse change, or any development involving a prospective material adverse
change, in the condition, financial or otherwise, or in the earnings, business
or operations of the Company and its subsidiaries, taken as a whole, from that
set forth in the Time of Sale Memorandum provided to prospective purchasers of
the Securities.

 

(m)                               Other than proceedings accurately described in
all material respects in the Time of Sale Memorandum, there are no legal or
governmental proceedings pending or, to the knowledge of the Company, threatened
to which the Company or any of its subsidiaries is a party or to which any of
the properties of the Company or any of its subsidiaries is subject that would
have a material adverse effect on the Company and its subsidiaries, taken as a
whole, or on the power or ability of the Company to perform its obligations
under this Agreement or to consummate the transactions contemplated by the Time
of Sale Memorandum.

 

(n)                                 The Company and its subsidiaries (i) are in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where such
noncompliance with Environmental Laws, failure to receive required permits,
licenses or other approvals or failure to comply with the terms and conditions
of such permits, licenses or approvals would not, singly or in the aggregate,
have a material adverse effect on the Company and its subsidiaries, taken as a
whole.

 

(o)                                 There are no costs or liabilities associated
with Environmental Laws (including, without limitation, any capital or operating
expenditures

 

4

--------------------------------------------------------------------------------


 

required for clean-up, closure of properties or compliance with Environmental
Laws or any permit, license or approval, any related constraints on operating
activities and any potential liabilities to third parties) which would, singly
or in the aggregate, have a material adverse effect on the Company and its
subsidiaries, taken as a whole.

 

(p)                                 The Company is not, and after giving effect
to the offering and sale of the Securities and the application of the proceeds
thereof as described in the Final Memorandum will not be, required to register
as an “investment company” as such term is defined in the Investment Company Act
of 1940, as amended (the “Investment Company Act”).

 

(q)                                 Neither the Company nor, to the knowledge of
the Company, any affiliate (as defined in Rule 501(b) of Regulation D under the
Securities Act, an “Affiliate”) of the Company has directly, or through any
agent, (i) sold, offered for sale, solicited offers to buy or otherwise
negotiated in respect of, any security (as defined in the Securities Act) which
is or will be integrated with the sale of the Securities in a manner that would
require the registration under the Securities Act of the Securities (or the
Underlying Securities) or (ii) offered, solicited offers to buy or sold the
Securities (or the Underlying Securities) by any form of general solicitation or
general advertising (as those terms are used in Regulation D under the
Securities Act) or in any manner involving a public offering within the meaning
of Section 4(a)(2) of the Securities Act.

 

(r)                                    Assuming the accuracy of the
representations and warranties of the Initial Purchasers herein, it is not
necessary in connection with the offer, sale and delivery of the Securities to
the Initial Purchasers in the manner contemplated by this Agreement to register
the Securities under the Securities Act.

 

(s)                                  The Securities satisfy the requirements set
forth in Rule 144A(d)(3) under the Securities Act.

 

(t)                                    Neither the Company nor any of its
subsidiaries, nor any director or officer, nor, to the Company’s knowledge, any
affiliate, employee, agent or representative of the Company or of any of its
subsidiaries or affiliates, has taken any action in furtherance of an offer,
payment, promise to pay, or authorization or approval of the payment or giving
of money, property, gifts or anything else of value, directly or indirectly, to
any “government official” (including any officer or employee of a government or
government-owned or controlled entity or of a public international organization,
or any person acting in an official capacity for or on behalf of any of the
foregoing, or any political party or party official or candidate for political
office) to influence official action or secure an improper advantage; and the
Company and its subsidiaries and, to the knowledge of the Company, affiliates
have conducted their businesses in compliance with applicable anti-corruption
laws and have instituted and maintain and will continue to maintain policies and
procedures designed to promote and achieve compliance with such laws and with
the representation and warranty contained herein.

 

5

--------------------------------------------------------------------------------


 

(u)                                 The operations of the Company and its
subsidiaries are and have been conducted at all times in material compliance
with all applicable financial recordkeeping and reporting requirements,
including those of the Bank Secrecy Act, as amended by Title III of the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001 (USA PATRIOT Act), and the applicable
anti-money laundering statutes of jurisdictions where the Company and its
subsidiaries conduct business, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Anti-Money Laundering
Laws”), and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the knowledge of the Company, threatened.

 

(v)                                 (i)  Neither the Company nor any of its
subsidiaries, nor any director or officer, thereof, nor, to the Company’s
knowledge, any agent, affiliate, employee or representative of the Company or
any of its subsidiaries, is an individual or entity (“Person”) that is, or is
owned or controlled by a Person that is:

 

(A)  the subject of any sanctions administered or enforced by the U.S.
Department of Treasury’s Office of Foreign Assets Control (“OFAC”), the United
Nations Security Council (“UNSC”), the European Union (“EU”), Her Majesty’s
Treasury (“HMT”), or other relevant sanctions authority (collectively,
“Sanctions”), nor

 

(B)  located, organized or resident in a country or territory that is the
subject of Sanctions (including, without limitation, Burma/Myanmar, Cuba, Iran,
Libya, North Korea, Sudan and Syria).

 

(ii)  The Company will not, directly or indirectly, use the proceeds of the
offering, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person:

 

(A)  to fund or facilitate any activities or business of or with any Person or
in any country or territory that, at the time of such funding or facilitation,
is the subject of Sanctions; or

 

(B)  in any other manner that, to the knowledge of the Company, will result in a
violation of Sanctions by any Person (including any Person participating in the
offering, whether as underwriter, advisor, investor or otherwise).

 

(iii)  Since the Company’s formation, the Company and its subsidiaries have not
knowingly engaged in, are not now knowingly engaged in,

 

6

--------------------------------------------------------------------------------


 

any dealings or transactions with any Person, or in any country or territory,
that at the time of the dealing or transaction is or was the subject of
Sanctions.

 

(w)                               The Company and each of its subsidiaries have
filed all federal, state, local and foreign tax returns required to be filed
through the date of this Agreement or have requested extensions thereof (except
where the failure to file would not, individually or in the aggregate, have a
material adverse effect) and have paid all taxes required to be paid thereon
(except for cases in which the failure to file or pay would not have a material
adverse effect, or, except as currently being contested in good faith and for
which reserves required by U.S. GAAP have been created in the financial
statements of the Company), and no tax deficiency has been determined adversely
to the Company or any of its subsidiaries which has had (nor does the Company
nor any of its subsidiaries have any notice or knowledge of any tax deficiency
which could reasonably be expected to be determined adversely to the Company or
its subsidiaries and which could reasonably be expected to have) a material
adverse effect.

 

(x)                                   The Company and each of its subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences; and (v) the interactive data in
eXtensible Business Reporting Language included or incorporated by reference in
the Time of Sale Memorandum is accurate. Except as described in the Time of Sale
Memorandum, since the end of the Company’s most recent audited fiscal year,
there has been (i) no material weakness in the Company’s internal control over
financial reporting (whether or not remediated) and (ii) no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.

 

(y)                                 The interactive data in eXtensible Business
Reporting Language included or incorporated by reference in the Time of Sale
Memorandum fairly presents the information called for in all material respects
and has been prepared in all material respects accordance with the Commission’s
rules and guidelines applicable thereto.

 

(z)                                   BDO USA, LLP, who have certified certain
financial statements of the Company and its subsidiaries, is an independent
registered public accounting firm with respect to the Company and its
subsidiaries within the applicable rules and regulations adopted by the
Commission and the Public Company Accounting Oversight Board (United States) and
as required by the Securities Act.

 

7

--------------------------------------------------------------------------------


 

(aa)                            Ryder Scott Company, LP (“Ryder Scott”), who has
delivered the letter referred to in Section 5(e) hereof (the “Ryder Scott
Letter”) was, as of the dates of the reports referenced in such letter, and is,
as of the date hereof, an independent petroleum engineering firm with respect to
the Company.

 

(bb)                          The factual information underlying the estimates
of the Company’s oil and natural gas reserves, which was supplied by the Company
to Ryder Scott for the purposes of preparing the reserves reports and estimates
of the Company and preparing the Ryder Scott Letter, including, without
limitation, costs of operation and development and agreements relating to
current and future operations and sales of production, was true and correct in
all material respects on the dates such estimates were made and such information
was supplied and was prepared in accordance with customary industry practices;
other than production of reserves in the ordinary course of business,
intervening market commodity price fluctuations or as described in the Time of
Sale Memorandum, the Company is not aware of any facts or circumstances that
would result in a material adverse change in the estimates of the Company’s oil
and natural gas resources, or the present value of future net cash flows
therefrom, as reflected in the reports referenced in the Ryder Scott Letter;
other than production of reserves in the ordinary course of business,
intervening market commodity price fluctuations or as described in the Time of
Sale Memorandum, the Company has no reason to believe that such estimates do not
fairly reflect the oil and natural gas resources of the Company as of the dates
of the Time of Sale Memorandum and the Final Memorandum.

 

2.                              Agreements to Sell and Purchase.  The Company
hereby agrees to sell to the several Initial Purchasers, and each Initial
Purchaser, upon the basis of the representations and warranties herein
contained, but subject to the conditions hereinafter stated, agrees, severally
and not jointly, to purchase from the Company the respective numbers of Firm
Securities set forth in Schedule I hereto opposite its name at a purchase price
of $48.375 per share (the “Purchase Price”) plus accrued dividends, if any, to
the Closing Date.

 

On the basis of the representations and warranties contained in this Agreement,
and subject to its terms and conditions, the Company agrees to sell to the
Initial Purchasers the Additional Securities, and the Initial Purchasers shall
have the right to purchase, severally and not jointly, up to 500,000 Additional
Securities at the Purchase Price, provided, however, that the amount paid by the
Initial Purchasers for any Additional Securities shall be reduced by an amount
per share equal to any dividends declared by the Company and payable on the Firm
Securities but not payable on such Additional Securities plus accrued dividends,
if any, to the date of payment and delivery. You may exercise this right on
behalf of the Initial Purchasers in whole or from time to time in part by giving
written notice not later than 30 days after the date of this Agreement.  Any
exercise notice shall specify the number of Additional Securities to be
purchased by the Initial Purchasers and the date on which such Additional
Securities are to be purchased.  Each purchase date must be at least two
business days after the written notice is given, unless waived in writing by the
Company, and may not be earlier than the

 

8

--------------------------------------------------------------------------------


 

closing date for the Firm Securities nor later than ten business days after the
date of such notice.  Additional Securities may be purchased as provided in
Section 4 solely for the purpose of covering sales of securities in excess of
the number of the Firm Securities.  On each day, if any, that Additional
Securities are to be purchased (an “Option Closing Date”), each Initial
Purchaser agrees, severally and not jointly, to purchase the number of
Additional Securities (subject to such adjustments to eliminate fractional
Securities as you may determine) that bears the same proportion to the total
number of Additional Securities to be purchased on such Option Closing Date as
the number of Firm Securities set forth in Schedule I opposite the name of such
Initial Purchaser bears to the total number of Firm Securities.

 

3.                              Terms of Offering.  You have advised the Company
that the Initial Purchasers will make an offering of the Securities purchased by
the Initial Purchasers hereunder as soon as practicable after this Agreement is
entered into as in your judgment is advisable.

 

4.                              Payment and Delivery.  Payment for the Firm
Securities shall be made to the Company in Federal or other funds immediately
available in New York City against delivery of such Firm Securities for the
respective accounts of the several Initial Purchasers at 10:00 a.m., New York
City time, on September 17, 2012, or at such other time on the same or such
other date, not later than September 24, 2012, as shall be designated in writing
by you and the Company.  The time and date of such payment are hereinafter
referred to as the “Closing Date.”

 

Payment for any Additional Securities shall be made to the Company in Federal or
other funds immediately available in New York City against delivery of such
Additional Securities for the respective accounts of the several Initial
Purchasers at 10:00 a.m., New York City time, on the date specified in the
corresponding notice described in Section 2 or at such other time on the same or
on such other date, in any event not later than October 26, 2012, as shall be
designated in writing by you and the Company.

 

The Securities shall be in definitive form or global form, as specified by you,
and registered in such names and in such denominations as you shall request in
writing not later than one full business day prior to the Closing Date or the
applicable Option Closing Date, as the case may be. The Securities shall be
delivered to you on the Closing Date or an Option Closing Date, as the case may
be, for the respective accounts of the several Initial Purchasers, with any
transfer taxes payable in connection with the transfer of the Securities to the
Initial Purchasers duly paid, against payment of the Purchase Price therefor.

 

5.                              Conditions to the Initial Purchasers’
Obligations.  The several obligations of the Initial Purchasers to purchase and
pay for the Firm Securities on the Closing Date are subject to the following
conditions:

 

(a)                                  Subsequent to the execution and delivery of
this Agreement and prior to the Closing Date:

 

9

--------------------------------------------------------------------------------


 

(i)                 there shall not have occurred any downgrading, nor shall any
notice have been given of any intended or potential downgrading or of any review
for a possible change that does not indicate the direction of the possible
change, in the rating accorded any of the securities of the Company by any
“nationally recognized statistical rating organization,” as such term is defined
in Section 3(a)(62) of the Exchange Act; and

 

(ii)              there shall not have occurred any material change, or any
development involving a prospective material adverse change, in the condition,
financial or otherwise, or in the earnings, business or operations of the
Company and its subsidiaries, taken as a whole, from that set forth in the Time
of Sale Memorandum provided to the prospective purchasers of the Securities
that, in your judgment, is material and adverse and that makes it, in your
judgment, impracticable to market the Securities on the terms and in the manner
contemplated in the Time of Sale Memorandum.

 

(b)                                 The Initial Purchasers shall have received
on the Closing Date a certificate, dated the Closing Date and signed by an
executive officer of the Company, to the effect set forth in Section 5(a)(i) and
to the effect that the representations and warranties of the Company contained
in this Agreement are true and correct in all material respects (other than
representations and warranties qualified by materiality, in which case such
representations shall be true and correct in all respects) as of the Closing
Date and that the Company has complied in all material respects with all of the
agreements and satisfied all of the conditions on its part to be performed or
satisfied hereunder on or before the Closing Date.

 

The officer signing and delivering such certificate may rely upon the best of
his or her knowledge as to proceedings threatened.

 

(a)                                  The Initial Purchasers shall have received
on the Closing Date an opinion of Akin Gump Strauss Hauer & Feld LLP, outside
counsel for the Company, and Alfredo Gutierrez, Counsel of Sanchez Oil & Gas
Corporation, on behalf of the Company, each to the effect set forth in Exhibit A
and Exhibit B, respectively.  Such opinions shall be rendered to the Initial
Purchasers at the request of the Company and shall so state therein.

 

(b)                                 The Initial Purchasers shall have received
on the Closing Date an opinion of Davis Polk & Wardwell LLP, counsel for the
Initial Purchasers, dated the Closing Date, in form and substance satisfactory
to the Initial Purchasers.

 

(c)                                  The Initial Purchasers shall have received
on each of the date hereof and the Closing Date a letter, dated the date hereof
or the Closing Date, as the case may be, in form and substance satisfactory to
the Initial Purchasers, from BDO USA LLP, independent public accountants,
containing statements and information of the type ordinarily included in
accountants’ “comfort letters” to

 

10

--------------------------------------------------------------------------------


 

underwriters with respect to the financial statements and certain financial
information contained in or incorporated by reference into the Time of Sale
Memorandum and the Final Memorandum; provided that the letter delivered on the
Closing Date shall use a “cut-off date” not earlier than the date hereof.

 

(d)                                 The “lock-up” agreements, each substantially
in the form of Exhibit C hereto, between you and officers and directors of the
Company relating to sales and certain other dispositions of shares of common
stock or certain other securities, delivered to you on or before the date
hereof, shall be in full force and effect on the Closing Date.

 

(e)                                  The Initial Purchasers shall have received
on each of the date hereof and the Closing Date a letter, dated the date hereof
or the Closing Date, as the case may be, in form and substance satisfactory to
the Initial Purchasers, from Ryder Scott, independent petroleum engineers,
containing statements and information of the type ordinarily included in such
letters to underwriters relating to the reserve information contained in or
incorporated by reference into the Time of Sale Memorandum and the Final
Memorandum.

 

(f)                                    The Maximum Number of Underlying
Securities shall have been approved for listing, subject to notice of issuance,
on the New York Stock Exchange, and evidence thereof shall have been provided to
the Initial Purchasers.

 

The several obligations of the Initial Purchasers to purchase Additional
Securities hereunder are subject to the delivery to you on the applicable Option
Closing Date of such documents, not inconsistent with the foregoing, as you may
reasonably request with respect to the good standing of the Company, the due
authorization and issuance of the Additional Securities to be sold on such
Option Closing Date and other matters related to the issuance of such Additional
Securities.

 

6.                              Covenants of the Company.  The Company covenants
with each Initial Purchaser as follows:

 

(a)                                  To furnish to you in New York City, without
charge, prior to 10:00 a.m. New York City time on the second business day next
succeeding the date of this Agreement and during the period mentioned in Section
6(d) or (e), as many copies of the Time of Sale Memorandum, the Final
Memorandum, any documents incorporated by reference therein and any supplements
and amendments thereto as you may reasonably request.

 

(b)                                 Before amending or supplementing the
Preliminary Memorandum, the Time of Sale Memorandum or the Final Memorandum, to
furnish to you a copy of each such proposed amendment or supplement and not to
use any such proposed amendment or supplement to which you reasonably object,
except as may be required by applicable law.

 

(c)                                  To furnish to you a copy of each proposed
Additional Written Offering Communication to be prepared by or on behalf of,
used by, or referred to

 

11

--------------------------------------------------------------------------------


 

by the Company and not to use or refer to any proposed Additional Written
Offering Communication to which you reasonably object.

 

(d)                                 If the Time of Sale Memorandum is being used
to solicit offers to buy the Securities at a time when the Final Memorandum is
not yet available to prospective purchasers and any event shall occur or
condition exist as a result of which it is necessary to amend or supplement the
Time of Sale Memorandum in order to make the statements therein, in the light of
the circumstances, not misleading, or if, in the opinion of counsel for the
Company and counsel for the Initial Purchasers, it is necessary to amend or
supplement the Time of Sale Memorandum to comply with applicable law, forthwith
to prepare and furnish, at its own expense, to the Initial Purchasers and to any
dealer upon request, either amendments or supplements to the Time of Sale
Memorandum so that the statements in the Time of Sale Memorandum as so amended
or supplemented will not, in the light of the circumstances when delivered to a
prospective purchaser, be misleading or so that the Time of Sale Memorandum, as
amended or supplemented, will comply with applicable law.

 

(e)                                  If, during such period after the date
hereof and prior to the date on which all of the Securities shall have been sold
by the Initial Purchasers, any event shall occur or condition exist as a result
of which it is necessary to amend or supplement the Final Memorandum in order to
make the statements therein, in the light of the circumstances when the Final
Memorandum is delivered to a purchaser, not misleading, or if, in the opinion of
counsel for the Company and counsel for the Initial Purchasers, it is necessary
to amend or supplement the Final Memorandum to comply with applicable law,
forthwith to prepare and furnish, at its own expense, to the Initial Purchasers,
either amendments or supplements to the Final Memorandum so that the statements
in the Final Memorandum as so amended or supplemented will not, in the light of
the circumstances when the Final Memorandum is delivered to a purchaser, be
misleading or so that the Final Memorandum, as amended or supplemented, will
comply with applicable law.

 

(f)                                    To endeavor to qualify the Securities for
offer and sale under the securities or Blue Sky laws of such jurisdictions as
you shall reasonably request in writing prior to the Closing Date, provided that
in connection therewith the Company shall not be required to qualify as a
foreign corporation or to file a general consent to service of process in any
jurisdiction or subject itself to taxation in respect of doing business in any
jurisdiction in which it is otherwise not so subject.

 

(g)                                 Whether or not the transactions contemplated
in this Agreement are consummated or this Agreement is terminated, to pay or
cause to be paid all expenses incident to the performance of its obligations
under this Agreement, including: (i) the fees, disbursements and expenses of the
Company’s counsel and the Company’s accountants in connection with the issuance
and sale of the Securities and all other fees or expenses of the Company in
connection with the preparation of the Preliminary Memorandum, the Time of Sale
Memorandum, the

 

12

--------------------------------------------------------------------------------


 

Final Memorandum, any Additional Written Offering Communication prepared by or
on behalf of, used by, or referred to by the Company and any amendments and
supplements to any of the foregoing, including all printing costs associated
therewith, and the delivering of copies thereof to the Initial Purchasers, in
the quantities herein above specified, (ii) all costs and expenses related to
the transfer and delivery of the Securities to the Initial Purchasers, including
any transfer or other taxes payable thereon, (iii) the cost of printing or
producing any Blue Sky or legal investment memorandum in connection with the
offer and sale of the Securities under state securities laws and all expenses in
connection with the qualification of the Securities for offer and sale under
state securities laws as provided in Section 6(f) hereof, including filing fees
and the reasonable fees and disbursements of counsel for the Initial Purchasers
in connection with such qualification and in connection with the Blue Sky or
legal investment memorandum (provided that any amounts to be paid by the Company
under this subclause (iii) shall not exceed $5,000), (iv) any fees charged by
rating agencies for the rating of the Securities, (v) the fees and expenses, if
any, incurred in connection with the admission of the Securities for trading on
any appropriate market system, (vi) the costs and charges of any transfer agent,
registrar or depositary, (vii) the cost of the preparation, issuance and
delivery of the Securities, (viii) the costs and expenses of the Company
relating to investor presentations on any “road show” undertaken in connection
with the marketing of the offering of the Securities, including, without
limitation, expenses associated with the preparation or dissemination of any
electronic road show, expenses associated with production of road show slides
and graphics, fees and expenses of any consultants engaged in connection with
the road show presentations with the prior approval of the Company, travel and
lodging expenses of the representatives and officers of the Company and any such
consultants, and the cost of any aircraft chartered in connection with the road
show, (ix) the document production charges and expenses associated with printing
this Agreement and (x) all other cost and expenses incident to the performance
of the obligations of the Company hereunder for which provision is not otherwise
made in this Section.  It is understood, however, that except as provided in
this Section, Section 8, and the last paragraph of Section 10, the Initial
Purchasers will pay all of their costs and expenses, including fees and
disbursements of their counsel, transfer taxes payable on resale of any of the
Securities by them and any advertising expenses connected with any offers they
may make.

 

(h)                                 Neither the Company nor any Affiliate will
sell, offer for sale or solicit offers to buy or otherwise negotiate in respect
of any security (as defined in the Securities Act) which could be integrated
with the sale of the Securities (or the Underlying Securities) in a manner which
would require the registration under the Securities Act of the Securities (or
the Underlying Securities).

 

(i)                                     Not to solicit any offer to buy or offer
or sell the Securities or the Underlying Securities by means of any form of
general solicitation or general advertising (as those terms are used in
Regulation D under the Securities Act) or

 

13

--------------------------------------------------------------------------------


 

in any manner involving a public offering within the meaning of Section 4(a)(2)
of the Securities Act.

 

(j)                                     For one year after the latest date of
initial issuance, to make available, upon request, to any seller of such
Securities the information specified in Rule 144A(d)(4) under the Securities
Act, unless the Company is then subject to Section 13 or 15(d) of the Exchange
Act.

 

(k)                                  During the period of one year after the
Closing Date or any Option Closing Date, if later, the Company will not, and
will use its commercially reasonable efforts to not permit any of its affiliates
(as defined in Rule 144 under the Securities Act) to resell any of the
Securities or the Underlying Securities which constitute “restricted securities”
under Rule 144 that have been reacquired by any of them.

 

(l)                                     Not to take any action prohibited by
Regulation M under the Exchange Act in connection with the distribution of the
Securities contemplated hereby.

 

(m)                               To reserve and keep available at all times,
free of preemptive rights, the Maximum Number of Underlying Securities.

 

(n)                                 To use all reasonable efforts to maintain
the listing of the Maximum Number of Underlying Securities on the New York Stock
Exchange for so long as the Securities are outstanding.

 

The Company also agrees that, without the prior written consent of RBC Capital
Markets, LLC on behalf of the Initial Purchasers, it will not, during the period
ending 60 days after the date of the Final Memorandum, (1) offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, lend, or
otherwise transfer or dispose of, directly or indirectly, any shares of common
stock or any securities convertible into or exercisable or exchangeable for
common stock or (2) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
the common stock, whether any such transaction described in clause (1) or (2)
above is to be settled by delivery of common stock or such other securities, in
cash or otherwise.  The foregoing sentence shall not apply to (a) the sale of
the Securities under this Agreement, (b) the issuance by the Company of any
shares of common stock upon the exercise of an option or warrant or the
conversion of the Securities or a security outstanding on the date hereof of
which the Initial Purchasers have been advised in writing, (c) the establishment
of a trading plan pursuant to Rule 10b5-1 under the Exchange Act for the
transfer of shares of common stock, provided that such plan does not provide for
the transfer of common stock during the 60-day restricted period and no public
announcement or filing under the Exchange Act regarding the establishment of
such plan shall be required of or voluntarily made by or on behalf of the
Company, (d) the issuance by the Company of shares of common stock or options to
purchase shares of its common stock, or shares of common stock upon exercise of
options, pursuant to any

 

14

--------------------------------------------------------------------------------


 

stock option, stock bonus or other stock plan or arrangement described in the
Time of Sale Memorandum (or any amendment to or replacement of such plan) of
which the Initial Purchasers have been advised in writing, (e) the issuance of
shares of common stock or securities convertible into or exercisable for shares
of common stock as consideration in a merger or other acquisition (provided that
any recipient of such securities agrees to be bound by the foregoing
restrictions for the remainder of the 60-day restricted period), and (f) the
filing of one or more registration statements either (x) on Form S-8 or
amendments thereto relating to the issuance of shares of common stock or the
issuance and exercise of options to purchase shares of common stock granted
under the employee benefit plans of the Company existing on the date hereof or
any amendment to or replacement of such plan or (y) to which RBC Capital
Markets, LLC has consented, such consent not to be unreasonably withheld, in
connection with the Company’s entry into a definitive agreement relating to an
acquisition.

 

7.                              Offering of Securities; Restrictions on
Transfer.  (a) Each Initial Purchaser, severally and not jointly, represents and
warrants that such Initial Purchaser is (x) an institutional accredited investor
(as defined in Rule 501(a)(1), (2), (3) or (7) under the Securities Act) and
(y) a qualified institutional buyer as defined in Rule 144A under the Securities
Act (a “QIB”). Each Initial Purchaser, severally and not jointly, agrees with
the Company that:  (i) it will not solicit offers for, or offer or sell, such
Securities (or any Underlying Securities) by any form of general solicitation or
general advertising (as those terms are used in Regulation D under the
Securities Act) or in any manner involving a public offering within the meaning
of Section 4(a)(2) of the Securities Act; (ii) it will solicit offers for such
Securities only from, and will offer such Securities only to, persons that it
reasonably believes to be QIBs that, in purchasing such Securities are deemed to
have represented and agreed as provided in the Time of Sale Memorandum and the
Final Memorandum under the caption “Transfer Restrictions; Notice to Investors”;
and (iii) it will take reasonable steps to ensure that each such person to whom
it is soliciting offers for such Securities from, or offering such Securities
to, is aware that it is relying on the exemption from registration provided by
Rule 144A under the Securities Act.

 

(b)                                 The Company agrees that the Initial
Purchasers may provide copies of the Preliminary Memorandum, the Time of Sale
Memorandum, the Final Memorandum and any other agreements or documents relating
thereto, to Xtract Research LLC (“Xtract”), following completion of the
offering, for inclusion in an online research service sponsored by Xtract,
access to which shall be restricted by Xtract to QIBs.

 

8.                              Indemnity and Contribution.  (a) The Company
agrees to indemnify and hold harmless each Initial Purchaser, each person, if
any, who controls any Initial Purchaser within the meaning of either Section 15
of the Securities Act or Section 20 of the Exchange Act, and each affiliate of
any Initial Purchaser within the meaning of Rule 405 under the Securities Act
from and against any and all losses, claims, damages and liabilities (including,
without limitation, any legal or other expenses reasonably incurred in
connection with defending or investigating any such action or claim) caused by
any untrue statement or alleged untrue statement of a material fact contained in
the Preliminary Memorandum, the Time of Sale Memorandum or any amendment or

 

15

--------------------------------------------------------------------------------


 

supplement thereto, any Additional Written Offering Communication prepared by or
on behalf of, used by, or referred to by the Company, any “road show” as defined
in Rule 433(h) under the Securities Act (a “road show”) or the Final Memorandum
or any amendment or supplement thereto, or caused by any omission or alleged
omission to state therein a material fact necessary to make the statements
therein in the light of the circumstances under which they were made not
misleading, except insofar as such losses, claims, damages or liabilities are
caused by any such untrue statement or omission or alleged untrue statement or
omission based upon information relating to any Initial Purchaser furnished to
the Company in writing by such Initial Purchaser through you expressly for use
therein.

 

(b)                                 Each Initial Purchaser agrees, severally and
not jointly, to indemnify and hold harmless the Company, its directors, its
officers and each person, if any, who controls the Company within the meaning of
either Section 15 of the Securities Act or Section 20 of the Exchange Act to the
same extent as the foregoing indemnity from the Company to such Initial
Purchaser, but only with reference to information furnished to the Company in
writing by such Initial Purchaser through you expressly for use in the
Preliminary Memorandum, the Time of Sale Memorandum, any Additional Written
Offering Communication prepared by or on behalf of, used by or referred to by
the Company, road show, or the Final Memorandum or any amendment or supplement
thereto.

 

(c)                                  In case any proceeding (including any
governmental investigation) shall be instituted involving any person in respect
of which indemnity may be sought pursuant to Section 8(a) or 8(b), such person
(the “indemnified party”) shall promptly notify the person against whom such
indemnity may be sought (the “indemnifying party”) in writing and the
indemnifying party, upon request of the indemnified party, shall retain counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party and any others the indemnifying party may designate in such proceeding and
shall pay the fees and disbursements of such counsel related to such proceeding.
In any such proceeding, any indemnified party shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the indemnifying party
shall not, in respect of the legal expenses of any indemnified party in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the fees and expenses of more than one separate firm (in addition
to any local counsel) for all such indemnified parties and that all such fees
and expenses shall be reimbursed as they are incurred. Such firm shall be
designated in writing by RBC Capital Markets, LLC, in the case of parties
indemnified pursuant to Section 8(a), and by the Company, in the case of parties
indemnified pursuant to Section 8(b). The indemnifying party shall not be liable
for any settlement of any proceeding effected without its

 

16

--------------------------------------------------------------------------------


 

written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the indemnifying party agrees to indemnify the
indemnified party from and against any loss or liability by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel as contemplated by the second
and third sentences of this paragraph, the indemnifying party agrees that it
shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 60 days after
receipt by such indemnifying party of the aforesaid request, (ii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request prior to the date of such settlement and (iii) such
indemnified party shall have given the indemnifying party at least 30 days’
notice of its intention to settle.  No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement of any
pending or threatened proceeding in respect of which any indemnified party is or
could have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such settlement includes an unconditional release of
such indemnified party from all liability on claims that are the subject matter
of such proceeding.

 

(d)                                 To the extent the indemnification provided
for in Section 8(a) or 8(b) is unavailable to an indemnified party or
insufficient in respect of any losses, claims, damages or liabilities referred
to therein, then each indemnifying party under such paragraph, in lieu of
indemnifying such indemnified party thereunder, shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages or liabilities (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company on the one hand and the Initial
Purchasers on the other hand from the offering of the Securities or (ii) if the
allocation provided by clause 8(d)(i) above is not permitted by applicable law,
in such proportion as is appropriate to reflect not only the relative benefits
referred to in clause 8(d)(i) above but also the relative fault of the Company
on the one hand and of the Initial Purchasers on the other hand in connection
with the statements or omissions that resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations. The
relative benefits received by the Company on the one hand and the Initial
Purchasers on the other hand in connection with the offering of the Securities
shall be deemed to be in the same respective proportions as the net proceeds
from the offering of the Securities (before deducting expenses) received by the
Company and the total discounts and commissions received by the Initial
Purchasers bear to the aggregate offering price of the Securities. The relative
fault of the Company on the one hand and of the Initial Purchasers on the other
hand shall be determined by reference to, among other things, whether the untrue
or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
or by the Initial Purchasers and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission.
The Initial Purchasers’ respective obligations to contribute pursuant to this
Section 8

 

17

--------------------------------------------------------------------------------


 

are several in proportion to the respective number of Securities they have
purchased hereunder, and not joint.

 

(e)                                  The Company and the Initial Purchasers
agree that it would not be just or equitable if contribution pursuant to this
Section 8 were determined by pro rata allocation (even if the Initial Purchasers
were treated as one entity for such purpose) or by any other method of
allocation that does not take account of the equitable considerations referred
to in Section 8(d). The amount paid or payable by an indemnified party as a
result of the losses, claims, damages and liabilities referred to in
Section 8(d) shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such indemnified party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 8, no Initial Purchaser shall be
required to contribute any amount in excess of the amount by which the total
price at which the Securities resold by it in the initial placement of such
Securities were offered to investors exceeds the amount of any damages that such
Initial Purchaser has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The remedies provided for in this
Section 8 are not exclusive and shall not limit any rights or remedies which may
otherwise be available to any indemnified party at law or in equity.

 

(f)                                    The indemnity and contribution provisions
contained in this Section 8 and the representations, warranties and other
statements of the Company contained in this Agreement shall remain operative and
in full force and effect regardless of (i) any termination of this Agreement,
(ii) any investigation made by or on behalf of any Initial Purchaser, any person
controlling any Initial Purchaser or any affiliate of any Initial Purchaser or
by or on behalf of the Company, its officers or directors or any person
controlling the Company and (iii) acceptance of and payment for any of the
Securities.

 

9.                              Termination.  The Initial Purchasers may
terminate this Agreement by notice given by you to the Company, if after the
execution and delivery of this Agreement and prior to the Closing Date
(i) trading generally shall have been suspended or materially limited on, or by,
as the case may be, any of the New York Stock Exchange, the NYSE MKT LLC, the
NASDAQ Global Market, the Chicago Board of Options Exchange, the Chicago
Mercantile Exchange or the Chicago Board of Trade, (ii) trading of any
securities of the Company shall have been suspended on any exchange, (iii) a
material disruption in securities settlement, payment or clearance services in
the United States shall have occurred, (iv) any moratorium on commercial banking
activities shall have been declared by Federal or New York State authorities or
(v) there shall have occurred any outbreak or escalation of hostilities, or any
change in financial markets or any calamity or crisis that, in your judgment, is
material and adverse and which, singly or together with any other event
specified in this Section 9, makes it, in your judgment, impracticable or
inadvisable to proceed with the offer, sale or delivery of the Securities

 

18

--------------------------------------------------------------------------------


 

on the terms and in the manner contemplated in the Time of Sale Memorandum or
the Final Memorandum.

 

10.                                 Effectiveness; Defaulting Initial
Purchasers.  This Agreement shall become effective upon the execution and
delivery hereof by the parties hereto.

 

If, on the Closing Date, or an Option Closing Date, as the case may be, any one
or more of the Initial Purchasers shall fail or refuse to purchase Securities
that it or they have agreed to purchase hereunder on such date, and the
aggregate number of Securities which such defaulting Initial Purchaser or
Initial Purchasers agreed but failed or refused to purchase is not more than
one-tenth of the aggregate number of Securities to be purchased on such date,
the other Initial Purchasers shall be obligated severally in the proportions
that the number of Firm Securities set forth opposite their respective names in
Schedule I bears to the aggregate number of Firm Securities set forth opposite
the names of all such non-defaulting Initial Purchasers, or in such other
proportions as you may specify, to purchase the Securities which such defaulting
Initial Purchaser or Initial Purchasers agreed but failed or refused to purchase
on such date; provided that in no event shall the number of Securities that any
Initial Purchaser has agreed to purchase pursuant to this Agreement be increased
pursuant to this Section 10 by an amount in excess of one-ninth of such number
of Securities without the written consent of such Initial Purchaser. If, on the
Closing Date any Initial Purchaser or Initial Purchasers shall fail or refuse to
purchase Firm Securities which it or they have agreed to purchase hereunder on
such date and the aggregate number of Securities with respect to which such
default occurs is more than one-tenth of the aggregate number of Firm Securities
to be purchased on such date, and arrangements satisfactory to you and the
Company for the purchase of such Firm Securities are not made within 36 hours
after such default, this Agreement shall terminate without liability on the part
of any non-defaulting Initial Purchaser or of the Company. In any such case
either you or the Company shall have the right to postpone the Closing Date, but
in no event for longer than seven days, in order that the required changes, if
any, in the Time of Sale Memorandum, the Final Memorandum or in any other
documents or arrangements may be effected. If, on an Option Closing Date, any
Initial Purchaser or Initial Purchasers shall fail or refuse to purchase
Additional Securities and the aggregate number of Additional Securities with
respect to which such default occurs is more than one-tenth of the aggregate
number of Additional Securities to be purchased on such Option Closing Date, the
non-defaulting Initial Purchasers shall have the option to (a) terminate their
obligation hereunder to purchase the Additional Securities to be sold on such
Option Closing Date or (b) purchase not less than the number of Additional
Securities that such non-defaulting Initial Purchasers would have been obligated
to purchase in the absence of such default.  Any action taken under this
paragraph shall not relieve any defaulting Initial Purchaser from liability in
respect of any default of such Initial Purchaser under this Agreement.

 

If this Agreement shall be terminated by the Initial Purchasers, or any of them,
because of any failure or refusal on the part of the Company to comply with the
terms or to fulfill any of the conditions of this Agreement, or if for any
reason the Company shall be unable to perform its obligations under this
Agreement, the Company will reimburse the Initial Purchasers or such Initial
Purchasers as have so terminated this Agreement

 

19

--------------------------------------------------------------------------------


 

with respect to themselves, severally, for all out-of-pocket expenses (including
the fees and disbursements of their counsel) reasonably incurred by such Initial
Purchasers in connection with this Agreement or the offering contemplated
hereunder.

 

11.                        Entire Agreement.  (a) This Agreement, together with
any contemporaneous written agreements and any prior written agreements (to the
extent not superseded by this Agreement) that relate to the offering of the
Securities, represents the entire agreement between the Company and the Initial
Purchasers with respect to the preparation of the Preliminary Memorandum, the
Time of Sale Memorandum, the Final Memorandum, the conduct of the offering, and
the purchase and sale of the Securities.

 

(b)                                 The Company acknowledges that in connection
with the offering of the Securities: (i) the Initial Purchasers have acted at
arm’s length, are not agents of, and owe no fiduciary duties to, the Company or
any other person, (ii) the Initial Purchasers owe the Company only those duties
and obligations set forth in this Agreement and prior written agreements (to the
extent not superseded by this Agreement) if any, and (iii) the Initial
Purchasers may have interests that differ from those of the Company.  The
Company waives to the full extent permitted by applicable law any claims it may
have against the Initial Purchasers arising from an alleged breach of fiduciary
duty in connection with the offering of the Securities.

 

12.                        Counterparts.  This Agreement may be signed in two or
more counterparts, each of which shall be an original, with the same effect as
if the signatures thereto and hereto were upon the same instrument.

 

13.                        Applicable Law.  This Agreement shall be governed by
and construed in accordance with the internal laws of the State of New York.

 

14.                        Headings.  The headings of the sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed a part of this Agreement.

 

15.                        Notices.  All communications hereunder shall be in
writing and effective only upon receipt and if to the Initial Purchasers shall
be delivered, mailed or sent to you in care of RBC Capital Markets, LLC, Three
World Financial Center, 200 Vesey Street, New York, New York 10281, Attention: 
Equity Syndicate Desk; and if to the Company shall be delivered, mailed or sent
to Sanchez Energy Corporation, 1111 Bagby Street, Suite 1800, Houston, Texas
77002, Attention:  Michael G. Long.

 

20

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

SANCHEZ ENERGY CORPORATION

 

 

 

 

 

By:

/s/ Michael G. Long

 

 

Name: Michael G. Long

 

 

Title:    Senior Vice President and Chief Financial Officer

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

Accepted as of the date hereof

 

 

 

RBC CAPITAL MARKETS, LLC

 

 

 

Acting on behalf of itself and the several Initial Purchasers named in
Schedule I hereto.

 

 

 

 

By:

RBC Capital Markets, LLC

 

 

 

 

 

 

 

By:

/s/ Nathaniel J. Raggette

 

 

Name: Nathaniel J. Raggette

 

 

Title:   Director

 

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Initial Purchaser

 

Number of Firm
Securities to be
Purchased

 

 

 

RBC Capital Markets, LLC

 

2,125,000

Capital One Southcoast, Inc.

 

125,000

Johnson Rice & Company L.L.C.

 

125,000

Macquarie Capital (USA) Inc.

 

125,000

Total:

 

2,500,000

 

I-1

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Time of Sale Memorandum

 

1.                                           Preliminary Memorandum issued
September 10, 2012

 

2.                                           Pricing term sheet dated as of
September 11, 2012

 

II-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

OPINION OF OUTSIDE COUNSEL FOR THE COMPANY

 

1.               (a) The Company is validly existing as a corporation in good
standing under the laws of the State of Delaware, the jurisdiction of its
organization, and is duly qualified and is in good standing as a foreign
corporation under the laws of the jurisdictions listed on Exhibit C attached
hereto.  (b) Each of the Subsidiaries is validly existing as a limited liability
company in good standing under the laws of the State of Delaware, the
jurisdiction of its organization, and is duly qualified and is in good standing
as a foreign limited liability company under the laws of the jurisdictions
listed on Exhibit C attached hereto.

 

2.               (a) The Company has corporate power to enter into the Purchase
Agreement and to own its properties and to conduct its business, in all material
respects, as described in the Preliminary Offering Memorandum and the Final
Offering Memorandum.  (b)  Each of the Subsidiaries has limited liability
company power to own its properties and to conduct its business, in all material
respects, as described in the Preliminary Offering Memorandum and the Final
Offering Memorandum.

 

3.               (a) The execution and delivery of the Purchase Agreement by the
Company and the performance by the Company of its obligations thereunder have
been duly authorized by all necessary corporate action on the part of the
Company.  (b) The Purchase Agreement has been duly and validly executed and
delivered by the Company.

 

4.               The execution and delivery of the Purchase Agreement by the
Company do not, and the performance by the Company of its obligations under the
Purchase Agreement will not, (i) result in any violation of any law, rule or
regulation of any Included Law (defined below), (ii) result in any violation of
any order, writ, judgment or decree listed on Exhibit A attached hereto,
(iii) result in a violation of any of the Governing Documents, or (iv) breach or
result in a default under any Reviewed Agreement.

 

5.               No authorization or approval or other action by, and no notice
to or filing with, any governmental authority or regulatory body (each, a
“Filing”) is required under any of the Included Laws for the due execution and
delivery of the Purchase Agreement by the Company and the performance by the
Company of its obligations under the Purchase Agreement except for (i) routine
Filings necessary in connection with the conduct of the Company’s business and
(ii) such other Filings as have been obtained or made.

 

6.               (a) The authorized capital stock of the Company consists of
150,000,000 shares of common stock, par value $0.01 per share (“Common Stock”),
and 15,000,000 shares of preferred stock, par value $0.01 per share, of which
3,000,000 shares have been designated as the Series A Preferred Stock.  (b) The
Securities have been duly authorized and, when issued and delivered pursuant to
the terms of the Purchase Agreement, will be validly issued, fully paid and
non-assessable, and will not have been issued in violation of any preemptive
rights granted under the Governing

 

A-1

--------------------------------------------------------------------------------


 

Documents or under the General Corporation Law of the State of Delaware (the
“DGCL”).  (c) The shares (including (in the event of a “fundamental change”) any
additional shares) of the Common Stock initially issuable upon conversion of the
Securities (the “Underlying Securities”) have been duly authorized and reserved
for issuance by the Company and, when issued upon the conversion of the
Securities in accordance with the terms of the Securities, will be validly
issued, fully paid and non-assessable, and will not have been issued in
violation of any preemptive rights granted under the Governing Documents or
under the DGCL.  (d) The Securities, when issued and delivered pursuant to the
terms of the Purchase Agreement, will conform in all material respects as to
legal matters to the description thereof in the Final Offering Memorandum under
the caption “Description of Convertible Preferred Stock.” (e) The Underlying
Securities, when issued upon the conversion of the Securities in accordance with
the terms of the Securities, will conform in all material respects as to legal
matters to the description thereof in the Final Offering Memorandum under the
caption “Description of Capital Stock.”

 

7.               The Company is not, and immediately after giving effect to the
offering and sale of the Securities as contemplated by the Purchase Agreement
and the application of the proceeds thereof as described in the Final Offering
Memorandum, the Company will not be, an “investment company” required to
register under the Investment Company Act of 1940, as amended.

 

8.               The statements in the Preliminary Offering Memorandum and the
Final Offering Memorandum under the captions “Description of Preferred Stock”
and “Description of Capital Stock,” insofar as such statements purport to
summarize provisions of any law, statute, rule or regulation of or under any
Included Law referred to therein, fairly summarize such laws, statutes,
rules and regulations in all material respects, subject to the qualifications
and assumptions stated therein.

 

9.               The statements in the Preliminary Offering Memorandum and the
Final Offering Memorandum under the caption “Material U.S. Federal Income Tax
Considerations,” insofar as such statements constitute a summary of the United
States Federal tax laws referred to therein, as of the date of the Preliminary
Offering Memorandum and the Final Offering Memorandum, in all material respects,
fairly summarize the United States Federal tax laws referred to therein in all
material respects, subject to the qualifications and assumptions stated therein.

 

10.         Assuming without independent investigation, (i) that the Securities
are sold to the Initial Purchasers, and initially resold by the Initial
Purchasers, in accordance with the terms of and in the manner contemplated by,
the Purchase Agreement and the Final Offering Memorandum; (ii) the accuracy of
the representations and warranties of the Company set forth in the Purchase
Agreement and the matters certified in those certain certificates delivered on
the date hereof; (iii) the accuracy of the representations and warranties of the
Initial Purchasers set forth in the Purchase Agreement; (iv) the due performance
and compliance by the Company and the Initial Purchasers of their respective
covenants and agreements set forth in the Purchase Agreement; (v) the timely
filing of all notices required to be filed with any Federal

 

A-2

--------------------------------------------------------------------------------


 

agency subsequent to the date hereof in order to secure exemption from the
registration requirements of the Securities Act; and (vi) the Initial
Purchasers’ compliance with the transfer procedures and restrictions described
in the Final Offering Memorandum, it is not necessary to register the Securities
under the Securities Act in connection with (x) the issuance and sale of the
Securities by the Company to the Initial Purchasers in the manner contemplated
by the Purchase Agreement and the Final Offering Memorandum, or (y)  the offer,
resale and delivery of the Securities by the Initial Purchasers in the manner
contemplated by the Purchase Agreement and the Final Offering Memorandum, it
being expressly understood that we express no opinion in this paragraph 10 as to
any subsequent offer or resale of any of the Securities or any conversion of
Securities or offer or sale of any Underlying Securities.

 

Our identification of documents and information as part of the Time of Sale
Information has been at your request and with your approval.  Such
identification is for the limited purpose of making the statements set forth in
this letter and is not the expression of a view by us as to whether any such
information has been or should have been conveyed to investors generally or to
any particular investors at any particular time or in any particular manner or
has been used or communicated in compliance with applicable law.

 

Because the primary purpose of our professional engagement was not to establish
or confirm factual matters or financial, accounting or statistical information,
or information pertaining to oil and gas reserve and production, and our
participation in the preparation of the documents incorporated by reference in
the Time of Sale Information or the Final Offering Memorandum has been limited
and because many determinations involved in the preparation of the Time of Sale
Information and the Final Offering Memorandum are of a wholly or partially
non-legal character, except as expressly set forth in paragraphs 8 and 9 herein,
we are not passing upon and do not assume any responsibility for the accuracy,
completeness or fairness of the statements contained or incorporated by
reference in the Final Offering Memorandum or the Time of Sale Information (the
“Disclosure Documents”) and we make no representation that we have independently
verified the accuracy, completeness or fairness of such statements.

 

However, in the course of our acting as special counsel to the Company in
connection with the preparation of the Time of Sale Information and the Final
Offering Memorandum, we have reviewed each such Disclosure Document and have
participated in conferences and telephone conversations with representatives of
the Company, representatives of the independent public accountants for the
Company, representatives of the independent reserve engineers for the Company,
representatives of the Initial Purchasers and representatives of the Initial
Purchasers’ counsel, during which conferences and conversations the contents of
such Disclosure Documents and related matters were discussed.

 

Subject to the foregoing, on the basis of the information we gained in the
course of our participation in such conferences and conversations and our review
of such documents, we confirm to you that:

 

A-3

--------------------------------------------------------------------------------


 

(a)           Each of the periodic and current reports filed by the Company
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), to
the extent incorporated by reference in the Preliminary Offering Memorandum and
the Final Offering Memorandum (except the financial statements, financial
schedules and other financial, accounting and statistical data or oil and gas
reserve and production information, contained or incorporated by reference in,
or omitted from, such reports, as to which we express no view), at the time it
was filed with the Securities and Exchange Commission (the “Commission”),
appeared on its face to be appropriately responsive in all material respects to
the requirements of the Exchange Act and the applicable rules and regulations
promulgated by the Commission thereunder, except that we express no view as to
the antifraud provisions of the Exchange Act and the rules and regulations
promulgated under such provisions; and

 

(b)           No facts have come to our attention that cause us to believe that
(i) the Final Offering Memorandum (except the financial statements and other
financial, accounting and statistical data or oil and gas reserve and production
information contained or incorporated by reference therein or omitted therefrom,
as to which we express no view), as of the date of the Final Offering Memorandum
and as of the Closing Date, contained or contains an untrue statement of a
material fact or omitted or omits to state any material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; or (ii) the Time of Sale Information (except the
financial statements and other financial, accounting and statistical data or oil
and gas reserve and production information, contained or incorporated by
reference therein or omitted therefrom, as to which we express no view), as of
8:30 A.M., New York City time, on September 12, 2012 (which you have informed us
is a time prior to the time of the first sale of the Securities by the Initial
Purchasers), contained any untrue statement of a material fact or omitted to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they are made, not misleading.

 

A-4

--------------------------------------------------------------------------------


 

EXHIBIT B

 

OPINION OF COUNSEL OF SANCHEZ OIL & GAS CORPORATION,

ON BEHALF OF THE COMPANY

 

Based upon the foregoing and subject to the assumptions, exceptions,
qualifications and limitations set forth herein, I am of the opinion that, to my
knowledge, there are no legal or governmental proceedings pending or threatened
to which the Company or the Subsidiaries is a party or of which any property of
the Company or the Subsidiaries is the subject other than proceedings accurately
described in all material respects in the Time of Sale Information, proceedings
that I believe are not likely to have a material adverse effect on the Company
and the Subsidiaries, taken as a whole, or on the power or ability of the
Company to perform its obligations under the Purchase Agreement or to consummate
the transactions contemplated by the Time of Sale Information.

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[FORM OF LOCK-UP LETTER]

 

 

                                 , 2012

 

RBC Capital Markets, LLC

Three World Financial Center
200 Vesey Street
New York, New York 10281

 

Ladies and Gentlemen:

 

The undersigned understands that RBC Capital Markets, LLC (“RBC Capital
Markets”) proposes to enter into a Purchase Agreement (the “Purchase Agreement”)
with Sanchez Energy Corporation, a Delaware corporation (the “Company”),
providing for the offering (the “Offering”) by the several Initial Purchasers,
including RBC Capital Markets (the “Initial Purchasers”), of shares of the
Cumulative Perpetual Convertible Preferred Stock, Series A, par value $0.01 per
share of the Company (the “Securities”).  The Securities will be convertible
into shares of common stock, par value $0.01 per share, of the Company (the
“Common Stock”).

 

To induce the Initial Purchasers that may participate in the Offering to
continue their efforts in connection with the Offering, the undersigned hereby
agrees that, without the prior written consent of RBC Capital Markets, LLC on
behalf of the Initial Purchasers, it will not, during the period commencing on
the date hereof and ending 60 days after the date of the final offering
memorandum relating to the Offering (the “Final Memorandum”), (1) offer, pledge,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase,
lend, or otherwise transfer or dispose of, directly or indirectly, any shares of
Common Stock beneficially owned (as such term is used in Rule 13d-3 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), by the
undersigned or any other securities so owned convertible into or exercisable or
exchangeable for Common Stock, including the Securities or (2) enter into any
swap or other arrangement that transfers to another, in whole or in part, any of
the economic consequences of ownership of the Common Stock, whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
Common Stock or such other securities, in cash or otherwise. The foregoing
sentence shall not apply to (a) transfers of shares of Common Stock or any
security convertible into Common Stock as a bona fide gift, (b) distributions of
shares of Common Stock or any security convertible into Common Stock to members,
limited partners or stockholders of the undersigned, (c) dispositions to any
trust for the direct or indirect benefit of the undersigned and/or the immediate
family of the undersigned (provided that in the case of any transfer,
distribution or disposition pursuant to clause (a), (b) or (c), (i) each donee,
distributee or trust shall sign and deliver a lock-up letter substantially in
the form of this letter and (ii) no filing under Section 16(a) of the

 

C-1

--------------------------------------------------------------------------------


 

Exchange Act, reporting a reduction in beneficial ownership of shares of Common
Stock (without the reporting of a corresponding increase), shall be voluntarily
made during the restricted period referred to in the foregoing sentence),
(d) the pledge of any shares of Common Stock or other securities to secure loans
to such persons or entities in connection with any financing transaction to
which such persons or entities are parties (provided that such shares of Common
Stock or other securities may not be sold or disposed of in connection with the
exercise by the lender of any remedies as a secured party until the expiration
of the 60-day restricted period), (e) in connection with the vesting of any
shares of Common Stock or other securities issued under restricted stock awards
or the exercise of options (provided that any such securities received upon
exercise shall be subject to the provisions of this letter for the remainder of
the 60-day restricted period), or (f) the establishment of a trading plan
pursuant to Rule 10b5-1 under the Exchange Act for the transfer of shares of
Common Stock, provided that such plan does not provide for the transfer of
Common Stock during the 60-day restricted period and no public announcement or
filing under the Exchange Act regarding the establishment of such plan shall be
required of or voluntarily made by or on behalf of the undersigned or the
Company.  For purposes of this paragraph, “immediate family” shall mean the
undersigned and the spouse, any lineal descendent, father, mother, brother or
sister of the undersigned.  In addition, the undersigned agrees that, without
the prior written consent of RBC Capital Markets on behalf of the Initial
Purchasers, it will not, during the period commencing on the date hereof and
ending 60 days after the date of the Final Memorandum, make any demand for or
exercise any right with respect to, the registration of any shares of Common
Stock or any security convertible into or exercisable or exchangeable for Common
Stock, including the Securities. The undersigned also agrees and consents to the
entry of stop transfer instructions with the Company’s transfer agent and
registrar against the transfer of the undersigned’s shares of Common Stock
except in compliance with the foregoing restrictions.

 

It is understood that the undersigned will be released from its obligations
under this letter agreement if the Company notifies the undersigned that it does
not intend to proceed with the Offering, if the Purchase Agreement (other than
the provisions thereof that survive termination) shall terminate or be
terminated prior to payment for and delivery of the Securities or if the
Offering shall not have occurred by September 28, 2012.

 

The undersigned understands that the Company and the Initial Purchasers are
relying upon this agreement in proceeding toward consummation of the Offering. 
The undersigned further understands that this agreement is irrevocable and shall
be binding upon the undersigned’s heirs, legal representatives, successors and
assigns.

 

Whether or not the Offering actually occurs depends on a number of factors,
including market conditions.  Any Offering will only be made pursuant to a
Purchase Agreement, the terms of which are subject to negotiation between the
Company and the Initial Purchasers.

 

C-2

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

 

 

(Name)

 

 

 

 

 

(Address)

 

C-3

--------------------------------------------------------------------------------